Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I, drawn to claims 1-8, in the reply filed on 12/01/2020 is acknowledged.  The traversal is on the ground(s) that the inventions are not distinct.  This is not found persuasive because groups I and II are related as combination and subcombination and are distinct because, the subcombination, group II, has a utility other than bedsheet retention and the structure as claimed is different than that claimed in group I which may require additional extensive search.  Groups I and III are related as a process of making and product made.  The groups are considered distinct because the process, group III, does not require a fitted sheet, or the same structure for the button fastener. 
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 202a1. The holes indicated in base 202a are identified as 202c in paragraphs 0042 and 0044.  Reference character 202c is defined as “channel” in paragraph 0041 and used as such in paragraphs 0049-0051 and 0053.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2017/0164767 to Serafini (“Serafini”) in view of US4521970 to Jester (“Jester”).
Regarding claim 1, Serafini teaches a bedsheet set comprised of a fitted sheet and a flat sheet, each sheet having a complimentary half of a fastening system attached thereon and further discloses “A sheet fastening system, comprising: a first sheet having a bottom end, a top end and two opposing sides, the first sheet including: an elastic material formed around an entire circumference thereof;” and “a second sheet having a bottom end, a top end and two opposing sides”. (See Serafini. More specifically, see at least: figures 1-10 wherein, in one interpretation, the figures illustrate fitted and flat sheets of differing sizes each comprised of a bottom end, top end and two opposing sides, the fitted sheet, figures 1-5, further comprising an elastic material formed around an entire circumference.)
Serafini also discloses a plurality of fasteners extending along the bottom edge of the first sheet and a plurality of mating fasteners extending along the bottom edge of the second sheet  (PARA. [0035]) but does not explicitly disclose “a plurality of button receptacles connected to and extending along a bottom end of the first sheet, each button receptacle including: two side portions extending lengthwise in parallel and having a first side connected to the first sheet; a top portion extending between second sides of the two side portions to form a hollow interior with the two side portions and the first sheet; one open end; and a groove formed through the top portion exposing the hollow interior from the open end to a closed end opposite the open end” or “the second sheet including: a plurality of button fasteners extending along a bottom end of the second sheet, each button fastener including: a first side connected to the second sheet; and a button integrally extending from a second side opposite the first side, the buttons being configured to fit into a respective hollow interior of a button receptacle through the open end.”
However, in the same field of endeavor, Jester teaches a sheet fastening system comprising of a button receptacle and a button extending from a portion adapted to be attached to a sheet.  Jester further discloses “each button receptacle including: two side portions extending lengthwise in parallel [and having a first side connected to the first sheet]; a top portion extending between second sides of the two side portions to form a hollow interior with the two side portions [and the first sheet]; one open end; and a groove formed through the top portion exposing the hollow interior from the open end to a closed end opposite the open end” and “a plurality of button fasteners extending along a bottom end of the second sheet, each button fastener including: a first side connected to the second sheet; and a button integrally extending from a second side opposite the first side, the buttons being configured to fit into a respective hollow interior of a button receptacle through the open end.” (See Jester. More specifically, see at least figures 1-6 wherein, in one interpretation, the figures 1 and 2 illustrate the structure of the button receptacle and figures 1 and 5 illustrate the button fasteners.)

    PNG
    media_image1.png
    568
    908
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention (AIA ), to substitute the fasteners of Serafini with the button receptacles and fasteners as taught by Jester since the substitution would have yielded predictable results, namely, secure fastening of the top and bottom sheets.  One of ordinary skill in the art would have motivated to make this modification in order to provide the user with a simple, secure attachment system.  Therefore, the invention as a whole would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Regarding claim 2, the combination of Serafini and Jester discloses all the limitations of claim 1, as discussed above, and further discloses “wherein the button receptacles and button fasteners are formed of a hard flexible material.” (See Serafini. More specifically, see at least: written description, paragraph [0030] --“The securement device may be made of fabric, metal, plastic, wood, or other manmade or naturally occurring materials and combinations thereof.”)
wherein the button receptacles and button fasteners are formed of polypropylene.” Examiner takes official notice that plastics and, in particular, polypropylene is a commonly used material in household goods. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention (AIA ), to manufacture the button receptacles and fasteners from a plastic material, in particular polypropylene, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416 (MPEP 2144.07 Art Recognized Suitability for an Intended Purpose).
	Regarding claim 4, the combination of Serafini and Jester discloses all the limitations of claim 2, as discussed above, and further discloses “wherein the buttons have a diameter smaller than the button receptacle interior portion and larger than the button receptacle groove.” (See Jester. More specifically, see at least: figure 1 wherein, in one interpretation, the figure illustrates the diameter of the button in relation to the size of the receptacle interior and groove.)
	Regarding claim 5, the combination of Serafini and Jester discloses all the limitations of claim 1, as discussed above, and further discloses ”wherein the button fasteners include a groove formed between the second side thereof and the button, the groove having a diameter smaller than the grooves formed in the button receptacles such that the button slides through the interior portion of a respective button receptacle while the second side slides along the top portion of the respective button receptacle.” (See Jester. More specifically, see at least: figure 1 
	Regarding claims 6 and 7, the combination of Serafini and Jester discloses all the limitations of claim 1, as discussed above, but does not explicitly disclose “wherein the button receptacles are connected to the first sheet by threading through holes extending through the first sides of the two side portions thereof“ or “wherein the button fasteners are connected to the second sheet by threading through holes extending through the circumference thereof.” 
	Jester teaches the button fastener sewn to a sheet (COL. 2, Lines 53-54) however Serafina does not make clear how the fasteners and sheets are connected. However, the fasteners can either by irremovably or removably connected. In the mechanical arts, both irremovable connection, such as adhesive, or removable connection, such as sewing, are known obvious expedients to attaching an item to a fabric material. In this case, it would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to sew the fasteners and fabrics of the prior art because it would have been selecting from a finite number of predictable solutions, irremovable or removable connection, with a reasonable expectation of success that the fastener and sheet would be securely connected with detachable means.  One of ordinary skill would have been motivated to sew the fasteners in place as an option for the user to repair or replace the fastener with the need for specialized equipment.
	Regarding claim 8, the combination of Serafini and Jester discloses all the limitations of claim 1, as discussed above, and further discloses “wherein the bottom end of the second sheet is shorter in width than the remaining width of the second sheet such that when the button receptacles and button fasteners are engaged, the remaining width of the second sheet aligns with the bottom front surface of the mattress.” (See Serafini. More specifically, see at least: figures 5-10 wherein, in one interpretation, the figures illustrate second sheets of varying size in which each sheet has a width at the bottom less than the remaining width.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T COBLE whose telephone number is (303)297-4502.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/J.T.C./Examiner, Art Unit 3673                                                                                                                                                                                                        
/ERIC J KURILLA/Primary Examiner, Art Unit 3619